Name: Council Regulation (EC) No 411/98 of 16 February 1998 on additional animal protection standards applicable to road vehicles used for the carriage of livestock on journeys exceeding eight hours
 Type: Regulation
 Subject Matter: organisation of transport;  land transport;  building and public works;  environmental policy;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31998R0411Council Regulation (EC) No 411/98 of 16 February 1998 on additional animal protection standards applicable to road vehicles used for the carriage of livestock on journeys exceeding eight hours Official Journal L 052 , 21/02/1998 P. 0008 - 0011COUNCIL REGULATION (EC) No 411/98 of 16 February 1998 on additional animal protection standards applicable to road vehicles used for the carriage of livestock on journeys exceeding eight hoursTHE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport (1), and in particular Article 13(1) thereof,Having regard to the proposal from the Commission,Whereas under Article 5(A)(1)(c) of Directive 91/628/EEC it is necessary to lay down the requirements applicable to means of transport that will ensure compliance with Community requirements concerning animal welfare and in particular those to be laid down in accordance with Article 13(1);Whereas it is necessary, when domestic solipeds and domestic animals of the bovine, ovine, caprine and porcine species are transported on journeys exceeding eight hours, to lay down standards applicable to the type of transport covered by this Regulation additional to those laid down in Chapter VII(3) of the Annex to Directive 91/628/EEC for the means of transport used;Whereas animals of the species concerned are mostly transported by road; whereas it is therefore appropriate in an initial stage to lay down the additional standards with which road vehicles must comply if they are to be used for carriage of animals of the species concerned on journeys exceeding eight hours;Whereas, however, these additional standards with which road vehicles must comply are laid down without prejudice to measures likely to be adopted subsequently concerning additional standards applicable to the carriage of livestock by other means of transport, in particular transport by train and by sea; whereas pending the adoption of such future measures, the provisions of Chapter VII(3) of the Annex to Directive 91/628/EEC continue to apply to the carriage of livestock by such other means of transport;Whereas to ensure the welfare of the animals concerned, the additional standards must lay down certain specific obligations with regard notably to access to the vehicle, separation of animals by moveable partition, detailed arrangements concerning feeding and watering and adequate ventilation based either on a forced ventilation system or on a system which will ensure compliance with a prescribed temperature range;Whereas the choice of one or the other of the above systems must not prejudice the principle of the free movement of the animals,HAS ADOPTED THIS REGULATION:Article 1 Where the journey time of eight hours laid down in Chapter VII(2) of the Annex to Directive 91/628/EEC is exceeded, road vehicles used for the transportation of domestic solipeds and animals of the bovine, ovine, caprine and porcine species within the Community must comply with the additional requirements set out in the Annex to this Regulation.Article 2 By 31 December 2003 at the latest, the Commission shall submit to the Council a report drawn up on the basis of the opinion of the Scientific Veterinary Committee on the implementation of this Regulation and more particularly on the application of the different ventilation systems, together with any appropriate proposals which take account of the conclusions of that report.The Council shall act by a qualified majority on these proposals no later than six months after their submission.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply as from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 February 1998.For the CouncilThe PresidentJ. CUNNINGHAM(1) OJ L 340, 11. 12. 1991, p. 1. Directive as last amended by Directive 95/29/EC (OJ L 148, 30. 6. 1995, p. 52).ANNEX ADDITIONAL STANDARDS FOR ROAD VEHICLES USED FOR CARRIAGE OF LIVESTOCK ON JOURNEYS EXCEEDING EIGHT HOURS 1. BEDDING Without prejudice to the provisions of Chapter I(A)(5), second sentence, of the Annex to Directive 91/628/EEC, animals must be provided with appropriate bedding material which:(a) guarantees their comfort; the quantity may vary depending on- the species and the number of the animals being transported,- the journey time,- the weather;(b) ensures adequate absorption and dispersal of animal urine and dung.2. FEED Where, because of the species and categories of animals being transported and the journey times set out in Chapter VII(4) of the Annex to Directive 91/628/EEC, the animals must be fed during the journey, the following provisions apply:(a) the vehicle used for the journey must carry a sufficient quantity of appropriate feedingstuff for the feeding requirements of the animals in question during the journey concerned;(b) during the journey, the feedingstuffs must be protected from the weather and from contaminants such as, in particular, dust, fuel, exhaust gases and animal urine and dung;(c) where specific equipment (troughs, receptacles or any other appropriate means of distributing feedingstuffs) must be used for the feeding of animals, that equipment must be transported in the vehicle, be suitable for the purpose and be cleaned before and after use and disinfected after each journey;(d) where feeding equipment such as described above is used, it must be so designed that it does not injure the animals and can, if necessary, be attached to a specific part of the vehicle to prevent its being overturned. When the vehicle is moving and when the equipment is not in use, it must be stored in a part of the vehicle separate from the animals.3. ACCESS Vehicles used for transport must be equipped so that at all times there can be direct access to all the animals being transported so that they can be inspected and given all appropriate care, including feeding and watering in particular.4. VENTILATION The vehicle must be equipped with an adequate ventilation system to ensure that the welfare of the animals being transported is permanently guaranteed, taking into account in particular the following criteria:- the planned journey and its duration,- the design of the vehicle used (open or closed),- the inside temperature and the outside temperature resulting from atmospheric conditions which may occur during the planned journey,- the specific physiological needs of the various species transported,- the loading densities provided for in Chapter VI of the Annex to Directive 91/628/EEC and the space available above the animals.The system must also be designed in such a way that:- it can be used at any time when the animals are in the vehicle whether it is stationary or moving,- it ensures the efficient circulation of unpolluted air.To that end, operators must provide:- either a forced ventilation system, the details of which are to be determined after consultation of the Scientific Veterinary Committee in accordance with the procedure laid down in Article 17 of Directive 91/628/EEC,- or a ventilation system which ensures that a range of temperatures from 5 °C to 30 °C can be maintained within the vehicle for all animals, with a + 5 °C tolerance depending on the outside temperature. This system must also be equipped with an appropriate monitoring device.The possibility of choosing between these two systems shall not prejudice the principle of the free movement of the animals.5. PARTITIONS 5.1. The vehicle must be fitted with partitions so that separate compartments may be created.5.1.1. The partitions must be constructed in such a way that they can be placed in different positions so that the size of compartment can be adapted to specific requirements, and to the type, size and number of animals.6. WATER SUPPLY 6.1. The vehicle must be equipped for connection to a water supply during stops.6.1.1. The vehicle must be equipped with fixed or movable devices appropriate to the different species, e.g. troughs, bowls or nipples, in order to water the animals on board the vehicle. Those devices must be so designed that the animals cannot injure themselves.6.2. Without prejudice to the provisions laid down in 6.1 and 6.1.1, vehicles transporting pigs must, depending on their capacity, the number of animals transported and the stops planned during the journey, be fitted with one or more water tanks of sufficient capacity so that the animals may drink at will during the journey.Such water tanks must be so designed that they can be drained and cleaned after each journey and must be fitted with a system allowing their water level to be checked so that they can be refilled at any convenient moment during the journey. They must be connected to drinking devices within the compartments maintained in good working order so that pigs may have access to water at any time. In addition, a system such as spraying for hydrating pigs may be used in parallel with the above system.